DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 21-29 and 35-45 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 29, 35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Büeler et al. (US 2010/0231783 A1) in view of Tsuchiya (US 2017/0187960 A1).[claim 21]
Regarding claim 21, Büeler discloses a camera system (Figure 1; Paragraphs 0048, 0061), comprising: an image sensor (Figure 1, Item 107; Paragraph 0044); a lens stack comprising one or more lens elements that define an optical axis (Figure 1, Items 103-106); and a variable focus comprising a second actuator to vary an optical power of the variable focus device (Figure 1, Item 108); at least one controller configured to control varying of the optical power of the variable focus device via the second actuator (Paragraph 0051, autofocus algorithm); wherein the image sensor is configured to capture light that has passed through the lens stack and the variable focus device (Figure 1).  However, Büeler does not disclose a first actuator configured to move the image sensor along at least one of the optical axis or a plane that is orthogonal to the optical axis.  
However, Tsuchiya discloses a camera system which includes an actuator configured to move the image sensor on a plane orthogonal to the optical axis of the optical system under control of a microcomputer to provide blurring correction (Figure 1, Item 6; Paragraph 0031).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a first actuator configured to drive the image sensor on a plane orthogonal to the optical axis as taught by Tsuchiya so that blurring correction could be provided in the system of Büeler, thereby improving image quality of captured images.[claim 29]
Regarding claim 29, Büeler discloses a camera system wherein the image sensor is to a first side of the lens stack (Figure 1, image sensor 107 is at right side); and the variable focus device is to a second side of the lens stack that is opposite the first side (Figure 1, variable focus device 101 is at left side).  [claim 35]
Regarding claim 35, Büeler in view of Tsuchiya discloses a device comprising a camera including an image sensor, lens system and controller as claimed (see rejection of claim 21 above).  [claim 41]
Claim 41 is a method claim corresponding to apparatus claim 21.  Therefore, claim 41 is analyzed and rejected as previously discussed with respect to claim 21.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Büeler et al. (US 2010/0231783 A1) in view of in view of Tsuchiya (US 2017/0187960 A1) in view Official Notice.[claim 28]
Regarding claim 28, Büeler in view of Tsuchiya discloses a system the variable focus device includes a flexible lens (Büeler, Figure 1, Item 101); and to vary the optical power of the variable focus device, the second actuator changes, at least partly responsive to application of a voltage to the second actuator, a shape of the flexible lens (Figure 1, Item 108; Paragraph 0046) but does not disclose wherein the first actuator is a voice coil motor (VCM) actuator that includes one or more magnets and one or more coils.  
However, Official Notice is taken that voice coil motors are a common type of actuator used to move image sensors in camera systems.  Such actuators are commonly available and well-understood.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a voice coil motor as the actuator of Büeler in view of Tsuchiya since such actuators are commonly available and well-understood, thereby making the implementation of the system easy and predictable to one of ordinary skill in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 and 35-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12, 14, 16 and 17 of U.S. Patent No. 10,775,614. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 21]
21. (Previously presented) A system, comprising:

 an image sensor; 

a lens stack comprising one or more lens elements that define an optical axis; 

a first actuator configured to move the image sensor along at least one of the optical axis or a plane that is orthogonal to the optical axis; 

a variable focus device comprising a second actuator to vary an optical power of the variable focus device; 





and at least one controller configured to control movement of the image sensor via the first actuator and to control varying the optical power of the variable focus device via the second actuator, 






wherein the image sensor is configured to capture light that has passed through a lens system comprising the lens stack and the variable focus device.
8. A device, comprising: 

a camera, including: an image sensor; 

a lens stack comprising one or more lens elements that define an optical axis; 

a first actuator to move the lens stack or the image sensor along at least one of the optical axis or a plane that is orthogonal to the optical axis;

 and a variable focus device comprising a second actuator to vary the optical power of the variable focus device; 

wherein the image sensor is configured to capture light that has passed through the lens stack and the variable focus device; 

and one or more processors to: cause the camera to implement an optical aberration adjustment with respect to an image of a scene captured at least partly via the image sensor, so as to introduce optical aberration content to the image, wherein, to cause the camera to implement the optical aberration adjustment, the one or more processors cause actuation of at least one of the first actuator or the second actuator.

[see above “wherein the image sensor...”]


Claim 8 of ‘614 anticipates claim 21 of the present application.  Therefore, the claims are not patentably distinct.[claim 22-28]
Regarding claims 22-28, see claims 8-12, 16 and 14 of ‘614 respectively.[clam 35]
35. (Currently amended) A device, comprising: 

a camera, comprising: 

a lens system, comprising: 

a lens stack including one or more lens elements that define an optical axis; 





and a variable focus device; 



and an image sensor configured to capture light that has passed through the lens system including the lens stack and the variable focus device; 

and at least one controller configured to: control actuation of a first actuator to move the image sensor along at least one of the optical axis or a plane that is orthogonal to the optical axis and control actuation of a second actuator to vary an optical power of the variable focus device.
8. A device, comprising: 

a camera, including: 

an image sensor; 

a lens stack comprising one or more lens elements that define an optical axis; 

a first actuator to move the lens stack or the image sensor along at least one of the optical axis or a plane that is orthogonal to the optical axis; 

and a variable focus device comprising a second actuator to vary the optical power of the variable focus device; 

wherein the image sensor is configured to capture light that has passed through the lens stack and the variable focus device; 


and one or more processors to: cause the camera to implement an optical aberration adjustment with respect to an image of a scene captured at least partly via the image sensor, so as to introduce optical aberration content to the image, wherein, to cause the camera to implement the optical aberration adjustment, the one or more processors cause actuation of at least one of the first actuator or the second actuator.

	Claim 8 of ‘614 anticipates claim 35 of the present application.  Therefore, the claims are not patentably distinct.
[claim 36-40]
Regarding claims 36-40, see claims 8-12 ‘614 respectively.[claim 41]
41. (New) A method, comprising: 















controlling via a first actuator, movement of an image sensor along at least one of an optical axis defined by a lens stack or a plane that is orthogonal to the optical axis, 

and, via a second actuator of a variable focus device, varying an optical power of the variable focus device, 

wherein the image sensor is configured to capture light that has passed through a lens system comprising the lens stack and the variable focus device.
17. A method, comprising: 

determining one or more types of optical aberrations to be introduced to an image, wherein the image is captured at least partly via an image sensor of a camera; 

determining an effective focal length for a lens system of the camera for capturing the image;

 and adjusting the lens system of the camera such that the one or more types of optical aberrations are introduced to the image and the effective focal length for the lens system is obtained, wherein the adjusting the lens system comprises:
 moving, via a first actuator, one or more lens elements of the lens system relative to the image sensor; 


and adjusting, via a second actuator, an optical power of a variable focus device of the lens system.
[see above “image is captured by an image sensor of the camera”; additionally note that the lens system of the camera and variable focus device would necessarily be in front of the image sensor in order to provide the described adjustments]


Claim 17 of ‘614 anticipates claim 41 of the present application.  Therefore, the claims are not patentably distinct.[claim 42]
Regarding claim 42, see claim 17 of ‘641.

Allowable Subject Matter
Claims 22-27, 26-40, 42-45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above double patenting rejections were overcome.[claims 22-27, 36-40 and 42-45]
Regarding claims 22-27, 36-40 and 42-45 the prior art does not teach or reasonably suggest a system or method as claimed wherein an optical aberration adjustment to introduce optical aberration content into a captured image is performed using the claimed actuators.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698